           Case 1:18-cv-08182-VSB Document 54 Filed 03/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
UNITED STATES SECURITIES AND                              :
                                                                                       3/22/2021
EXCHANGE COMMISSION,                                      :
                                                          :
                                        Plaintiff,        :
                                                          :
                      -against-                           :
                                                          :              18-CV-8182 (VSB)
EMIL BOTVINNIK,                                           :
                                                          :                    ORDER
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On March 19, 2021, the parties in this matter appeared before me for a status conference.

During the conference, the parties stated that they are in the process of finalizing the proposed

settlement. It is hereby:

        ORDERED that the parties shall submit a joint letter indicating the status of the

settlement, an estimate as to how much additional time the parties may need to finalize the

settlement, and any outstanding disputes on or before April 23, 2021.



SO ORDERED.

Dated: March 22, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
